Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 10/24/2022.
Claims 1 – 20 are currently pending and have been examined in this application.

Information Disclosure Statement
Acknowledgement is hereby made of receipt of Information Disclosure Statement(s) filed by Applicant on February 18, 2022. Due to the excessively lengthy Information Disclosure Statement submitted by Applicant, the examiner has given only a cursory review of the listed references. In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. Applicant is respectfully required to comply with this statement for any non-English language 
documents. See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability. 

	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites, “causing a pickup electronic device of a pickup to display a pickup request at the location to fulfill at least one order of the one or more orders during the first window of time,” at lines 15-17. It is unclear if the pickup is fulfilling an order (e.g. preparing the order) or is the pickup picking up the order. For purposes of Examination, Examiner interprets this to be a driver or customer picking up an order. Claim 11 is rejected based on the same rationale. Claims 2-10 and 12-20 are rejected based on their dependency on Claims 1 and 11.

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
receiving, from one or more electronic devices of one or more users, one or more orders for pickup at a location during a first window of time; 
at a first time during the first window of time, determining when a designated pickup area at the location exceeds a predetermined level of congestion using:(1) continuously received mobile check-ins at the location; and (2) congestion data of the designated pickup area at the location; and 
when the designated pickup area at the location does not exceed the predetermined level of congestion during the first window of time, as determined at the first time, causing a pickup electronic device of a pickup to display a pickup request at the location to fulfill at least one order of the one or more orders during the first window of time.

The limitations under its broadest reasonable interpretation covers Methods of Organizing Human Activities related commercial interactions, but for the recitation of generic computer components (e.g. a processor and crm). For example, receiving one or more orders for pickup, determining a level of congestion and facilitating a pickup are related to  sales activities and behaviors. Accordingly, the claim recites an abstract idea of Methods of Organizing Human Activity. 
In addition, the claim could be seen as Mental Processes as one determining when a designated pickup area is congested which involves observation and evaluation. 
Independent Claim 11 substantially recites the subject matter of Claim 1 and also include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed to designated pickup location, Claim 3 is directed to the type of congestion data, Claim 4 is directed to receiving data from one or more cameras, Claim 5 is directed to type of congestion data, Claim 6 is directed to mobile check-ins, Claim 7 is directed to pick up type, Claim 8 is directed to periodically determining the predetermined level of congestion, Claim 9 is directed to order type and Claim 10 is directed to how an order is placed. 
The judicial exceptions are not integrated into a practical application. Claims 1 and 11 recite the additional elements of one or more processors, one or more non-transitory storage devices, one or more electronic devices and a pickup electronic device. These are generic computer components recited at a high level of generality as performing generic computer functions. For instance, the step of receiving from electronic devices one or more orders is data gathering activity. The step of determining when a designated pickup area at the location exceeds a predetermined level of congestion  is data analysis based on collected data (e.g. mobile check-ins, congestion data). The step of when the designated pickup area does not exceed the predetermined level of congestion causing a pickup  electronic device to display a pickup request is sending a notification to a driver which is considered sending/receiving data. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements of one or more processors, a CRM and electronic devices performing the receiving, determining and causing steps amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Therefore, the claims are not patent eligible.  

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:


Malik (US 7932831) discloses providing crowd determination by receiving presence data related to at least one subject environment and determining occupancy statistics.
Deshpande et al. (US 2015/0120514) discloses surveillance data for the store identifies high congestion areas on the sales floor.
Tepfenhart et al. (US 2017/0024805) discloses calculating order pickup time based customer traffic and other considerations for order pick up within a particular time window.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683